746 N.W.2d 281 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Elzabeth SMITH, Defendant-Appellant.
Docket No. 135407. COA No. 281240.
Supreme Court of Michigan.
April 2, 2008.
On order of the Court, the application for leave to appeal the November 26, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant leave to appeal.